Sutherland, J. (dissenting.)
The learned Judge aaIio tried this action at the circuit, found as a fact, that at the time the plaintiffs furnished the provisions or stores, Lovejoy AAras sailing the vessel under the Avritten agreement set out in the findings. By this agreement, Loiujoy was to pay all lulls for Avagcs of officers and creiv, and furnish provisions therefor. The Judge also found that Lovejoy ordered the bill of stores from the plaintiffs, and understood from the plaintiffs that he Avas liable for them ; but there is no finding Avha'.ever on the point or question, Avhether when the goods Avere ordered by Lovejoy, and furnished by the plaintiffs, the plaintiffs kneAv that Lovejoy ivas sailing the vessel under the Avritten agreement. I think a finding on this point or *62question, -one way or the other, was necessary for the determination of the question of law.
If there had been a definite finding, that the stores or provisions were sold to Lovejoy, and .on his credit, I do not think that finding alone would have determined the question of lien against the plaintiffs. In other words, I do not think the finding or conclusion that the plaintiffs had a lien on the vessel for their debt inconsistent with the fact or finding of fact, that the stores were sold or furnished On the credit of Lovejoy; but I am inclined to think if the stores were sold on the credit of Lovejoy, with a knowledge that he was sailing the vessel under the agreement, which bound him to furnish the ship’s provisions, out of his half of the gross amount of freight earned, that the plaintiffs must look to him alone for payment, and that they had no lien on the vessel for their debt. (See opin. of Judge Curtis, 6 Monthly Law Rep. new series, 401.) I do not refer to this opinion as conclusive on the point, for the lien in the case before Judge Curtis was claimed under somewhat different circumstances; but still I think the views and reasoning of Judge Curtis in the case referred to, would in the main apply to this, if the plaintiffs sold the goods on the credit of Lovejoy, knowing the terms of the agreement between him and the owner.
It does not look reasonable that the plaintiffs should have a lien on the vessel, if the goods were furnished on .the credit of Lovejoy, -with a knowledge of the fact that he was under contract with the owner to furnish the provisions out of his share of the earnings; and I do not think the act, under which the plaintiffs undertook to enforcé their claimed lien, was intended to give a lien, or to. enable a party to enforce a lien, under such circumstances,
There is evidence in the case tending to show that the plaintiffs, when they furnished the stores, did know of tho terms of the agreement between Lovejoy and the owner, when they were furnished; hut I do not think it would be safe for the general term to find the fact of such knowledge, *63in the absence of any finding by the court below from such evidence. And as the Judge who tried the cause has ceased to hold the office, and the case can not .very well he remitted for further findings, I think we should grant a new trial, costs to abide the event.
[New York General, Term,
September 19, 1865.
Judgment affirmed.
Ingraham, Leonard and Sutherland, Justices.]